BROWNING, J.
REVERSED. See Ford v. Southeast Atlantic Corp., 588 So.2d 1039 (Fla. 1st DCA 1991) (the Appeals Referee is the fact finder in unemployment compensation proceedings, and where the Appeals Referee’s decision is supported by competent substantial evidence, it must be upheld); see also Holloman v. City of Quincy, 664 So.2d 310 (Fla. 1st DCA 1995) (neither this court nor the Unemployment Appeals Commission may reweigh the evidence or substitute its findings for those of the Appeals Referee).
ALLEN and BENTON, JJ., CONCUR.